                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             SOUTHERN DIVISION


UNITED STATES OF AMERICA,                          )
                                                   )
                          Plaintiff,               )
                                                   )
       vs.                                         )      No. 19-03161-09-CR-S-RK
                                                   )
WILLIAM T. LEATH,                                  )
                                                   )
                          Defendant.               )


                       ACCEPTANCE OF PLEA OF GUILTY AND
                            ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty of the Defendant to Counts One and

Seven contained in the Superseding Indictment filed on February 18, 2020, is now Accepted and

the Defendant is Adjudged Guilty of such offense. Sentencing will be set by subsequent Order of

the Court.



                                                         /s/ Roseann Ketchmark
                                                       ROSEANN KETCHMARK
                                                   UNITED STATES DISTRICT JUDGE




Date: September 3, 2020




         Case 6:19-cr-03161-RK Document 328 Filed 09/03/20 Page 1 of 1
